[Cite as In re D.R., 2019-Ohio-4658.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: D.R.                                           C.A. No.     29454



                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE No.   DN-18-10-1008

                                 DECISION AND JOURNAL ENTRY

Dated: November 13, 2019



        SCHAFER, Judge.

        {¶1}     Appellant, the guardian ad litem (“GAL”) of minor child D.R., appeals from a

judgment of the Summit County Court of Common Pleas, Juvenile Division, that vacated its

prior adoption of a magistrate’s decision that placed D.R. in the legal custody of the maternal

great-grandmother (“Grandmother”). For reasons other than those set forth by the trial court, this

Court affirms.

                                                 I.

        {¶2}     D.G. (“Father”) is the biological father of D.R., born July 6, 2018. The child’s

mother (“Mother”) did not join in Father’s objection to the magistrate’s decision and has not

filed a brief in this appeal.

        {¶3}     Summit County Children Services Board (“CSB”) has been involved with D.R.

since shortly after her birth due to concerns about Mother’s drug use, mental health, and lack of

bond with the child; as well as reports of domestic violence between Mother and Father. D.R.
                                                 2


was removed from Mother’s custody when she was a few weeks old, but that case was later

closed because of statutory time constraints.

       {¶4}    On October 11, 2018, CSB filed a complaint in this case, alleging that three-

month-old D.R. was an endangered, neglected, and dependent child because of ongoing concerns

about Mother’s ability to care for the child. D.R. was later adjudicated dependent and placed in

the temporary custody of Grandmother under an order of protective supervision by CSB.

       {¶5}    CSB later moved to place D.R. in the legal custody of Grandmother. The case

was referred to mediation, where the parties purportedly reached an agreement to place the child

in the legal custody of Grandmother. On May 10, 2019, a review hearing was held before a

magistrate. Mother was not physically present at the hearing, but her appointed counsel was

there, and Mother participated in the hearing via telephone. Father was represented by trial

counsel, but he did not personally appear or participate in the hearing through other means of

direct communication.

       {¶6}    Those present at the hearing informed the court that the parties were all in

agreement with the child being placed in the legal custody of Grandmother. The magistrate

personally addressed Mother and Grandmother, both of whom expressed agreement with

Grandmother becoming the child’s legal custodian.

       {¶7}    The magistrate did not inquire of Father because he did not participate in the

hearing. Father’s trial counsel stated that she had spoken to Father the prior evening and that he

had agreed to the mediated agreement to place the child in the legal custody of Grandmother.

       {¶8}    On May 15, 2019, the magistrate issued a decision to grant CSB’s motion to place

D.R. in Grandmother’s legal custody, explaining that all parties had agreed that the disposition

was in the child’s best interest. The trial court adopted that decision the same day.
                                                3


         {¶9}   Fourteen days later, Father’s trial counsel filed an objection to the magistrate’s

decision. Counsel explained that she had inadvertently misrepresented to the court that Father

agreed that D.R. should be placed in Grandmother’s legal custody. She explained that, although

Father had expressed his agreement the day before the hearing, he called her after the hearing

and said that he had changed his mind and wanted to seek legal custody of D.R. Father’s trial

counsel requested that the trial court stay the legal custody judgment and hold a contested

dispositional hearing on the competing dispositional motions to place D.R. in the legal custody

of Father or Grandmother,

         {¶10} Shortly afterward, the trial court ruled on Father’s objection. The trial court

construed Father’s objection as a Civ.R. 60(B) motion for relief from judgment and granted

Father relief from the legal custody judgment. The GAL appeals and raises one assignment of

error.

                                                II.

                                   ASSIGNMENT OF ERROR

         THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN GRANTING
         FATHER’S MOTION FOR RELIEF FROM JUDGMENT UNDER CIV.R.
         60(B).

         {¶11} The GAL argues that the trial court erred in granting Father relief from judgment

under Civ.R. 60(B) because, among other reasons, Father failed to comply with the requirements

of Civ.R. 60(B). To prevail on a Civ.R. 60(B) motion for relief from judgment, a movant must

demonstrate: (1) a meritorious defense or claim to present if relief is granted; (2) that he is

entitled to relief under one of the grounds stated in Civ.R. 60(B); and (3) that the motion is made

within a reasonable time. GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47 Ohio St. 2d 146,

150 (1976).
                                                  4


          {¶12} Although Father may not have complied with the requirements of Civ.R. 60(B), it

was unnecessary for the trial court to construe his request as one filed pursuant to Civ.R. 60(B)

because Father filed a timely objection to the magistrate’s decision. It is well settled that “[a]n

appellate court shall affirm a trial court’s judgment that is legally correct on other grounds, that

is, one that achieves the right result for the wrong reason, because such an error is not

prejudicial.” In re Estate of Baker, 9th Dist. Lorain No. 07CA009113, 2007-Ohio-6549, at ¶ 15.

          {¶13} Father’s counsel filed a timely objection, asserting that she had mistakenly

informed the magistrate that Father agreed with Grandmother receiving legal custody. The

magistrate’s decision in this case was not the result of a contested best interest hearing but was

based on an understanding that all parties had agreed to the legal custody judgment. In other

words, the objection was that the magistrate’s decision was explicitly based on a purported

agreement and waiver of hearing rights that Father never knowingly, voluntarily, and

intelligently made. The trial court accepted counsel’s rationale as a reason for vacating the legal

custody decision and setting the matter for a contested hearing on the child’s best interest.

          {¶14} The trial court converted Father’s objection to a Civ.R. 60(B) motion, however,

based on its understanding that Father had not filed a proper objection because he did not point

to any error by the magistrate based on the facts presented at the hearing. Juv.R. 40(D)(3) does

not explicitly require that the basis for an objection be limited to errors by the magistrate and this

Court is unaware of any legal authority that requires Juv.R. 40 (D)(3) to be construed in that

matter.

          {¶15} Juv.R. 40(D)(3)(b)(ii) merely requires that an objection to a magistrate’s decision

“be specific and state with particularity all grounds for objection.” In this case, trial counsel

pointed to her own error during the hearing by inadvertently representing that Father agreed to
                                                 5


the disposition. As the decision was solely based on the parties’ purported agreement, Father’s

counsel pointed to a defect that undermined the integrity of these proceedings.    Although the

trial court noted that Father invited this error by failing to attend the hearing, she further

observed that there would be limited prejudice to D.R. because the child would remain in the

temporary custody of Grandmother. It was within the discretion of the trial court to sustain

Father’s objection.

       {¶16} Because the trial court could have properly sustained Father’s objection to the

magistrate’s decision, the GAL has failed to demonstrate reversible error by the trial court. The

assignment of error is overruled.

                                                III.

       {¶17} The assignment of error is overruled. The judgment of the Summit County Court

of Common Pleas, Juvenile Division, is affirmed.

                                                                             Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                6


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JULIE A. SCHAFER
                                                    FOR THE COURT



CALLAHAN, P. J.
CARR, J.
CONCUR.


APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO GUEST,
Assistant Prosecuting Attorney, for Appellee.

AMBER CROWE, Attorney at Law, for Appellee.

EMILY HETE, Attorney at Law, for Appellee.